Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-11, 13-15, 17-25, and 27-30 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg. No. 72,445) on September 15, 2021.
The application has been amended as follows:
Claim 1: A user interface system mounted on a vehicle, the system comprising: 
an input device configured to receive an input of one or more users in the vehicle, wherein the one or more users include a first user and one or more second users; 
a display device configured to display information in the vehicle; and 
a processor configured to: 
determine whether to support a personal display and a personal input for the first user seated in a first user's seat when receiving a request to enter personal information of the first user, and 
support to enter the personal information using the input device and the display device as a result of the determination, 
wherein each seat of the vehicle includes the input device and the display device, 

wherein the processor is further configured to determine whether the first display device supports an augmented reality (AR) function, 
wherein, when the input device includes the second input device and the display device includes the second display device and the first display device and when the first display device supports the AR function, the processor maps a display region of the first display device and an input region of the second input device, and determines information of a point, which is mapped to an input location outputted from the second input device, on the display region of the first display device as input data, and receives the determined input data as the personal information to the first display device,
wherein the second input device and the second display device are located within lines of sight of the first user and the one or more second users in respective seats in the vehicle, and 
wherein the first display device is located within a line of sight of the first user and is out of a line of sight of the one or more second users. 
Claim 15: A user interface method, the method, performed by a processor in a vehicle, comprising: 
determining whether to support a personal display for a first user among one or more users, when receiving a request to enter personal information of the first user in the vehicle, wherein the one or more users include the first user and one or more second users; 
determining whether to support a personal input for the first user; and 
supporting to enter the personal information using an input device and a display device depending on whether to support the personal display and whether to support the personal input,
determining whether the first display device supports an augmented reality (AR) function,
wherein each seat in the vehicle includes the input device and the display device, 

wherein the supporting to enter the personal information includes: 
when the input device includes the second input device and the display device includes the second display device and the first display device and when the first display device supports the AR function, mapping a display region of the first display device and an input region of the second input device; and 
determining information of a point, which is mapped to an input location outputted from the second input device, on the display region of the first display device as input data, and 
receiving the determined input data as the personal information to the first display device,
wherein the second input device and the second display device are located within lines of sight of the first user and the one or more second users in respective seats in the vehicle, and 
wherein the first display device is located within a line of sight of the first user and is out of a line of sight of the one or more second users.
Claim 17: The method of claim 15, wherein the determining whether to support a personal input for the first user includes determining whether there is a first input device which is configured to receive an input only from the first user, other than a second input device which is configured to receive an input from at least one of the first user or the one or more second users, in the vehicle.

Allowable Subject Matter
Claims 1-8, 10-11, 13-15, 17-25, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach “a second input device and second display device within lines of sight of a first user and second users in respective seats”, “a first display device is located within line of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YONGJIA PAN/Primary Examiner, Art Unit 2145